PER CURIAM.
This is an appeal from the granting of a partial summary judgment in favor of the Defendants, DeCamp Realty, Inc. and Joseph Senesac, Sr. determining that there is no liability on the claims of the Plaintiff, MHI, Inc., for civil theft and fraud. We reverse. There are disputed issues of fact concerning intent that should be resolved by the finder of fact. American Int’l Realty, Inc. v. Southeast First National Bank of Miami, 468 So.2d 383 (Fla. 3rd DCA 1985) and Burke v. Metropolitan Dade County, 706 So.2d 1379 (Fla. 3rd DCA 1998).
REVERSED and REMANDED.
DELL, STEVENSON and HAZOURI, JJ., concur.